Citation Nr: 0929162	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-18 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss for the period prior to October 5, 
2005.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss for the period of October 
5, 2005 to March 24, 2009.

3.  Entitlement to a disability rating in excess of 30 
percent for bilateral hearing loss for the period beginning 
on March 24, 2009.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1947 to June 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January, March, and December 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In his notice of disagreement (NOD) of February 2006, and 
substantive appeal (VA Form 9) of June 2007, the Veteran 
expressed his disagreement with the rating decisions of 
January, March, and December 2006.  The Board notes that the 
Veteran has also supplied a NOD in response to the March 2009 
RO rating decision which raised the Veteran's bilateral 
hearing loss rating from 10 percent to 30 percent (which 
created a "staged" rating).  The Veteran expressed that he 
disagreed with the effective date of the March 2009 decision.  
The RO responded by providing the Veteran with a statement of 
the case (SOC) in May 2009.  The Veteran has not perfected 
his appeal of the effective date for that decision.  See 
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).  
Therefore, the appeal of the March 2009 rating decision 
effective date is not before the Board.  However, the Board 
would note that, as the RO has already staged the Veteran's 
rating at 0 percent prior to October 5, 2005, then 10 percent 
from October 5, 2005 to March 24, 2009, and 30 percent after 
March 24, 2009, the Board will be considering the ratings for 
all three periods, including whether the Veteran was entitled 
to a rating in excess of 10 percent prior to March 24, 2009. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to October 5, 2005, the Veteran had Level I hearing 
loss in the right ear and Level II in the left ear.

2.  From October 5, 2005 to November 7, 2006, the Veteran had 
Level III hearing loss for the right ear and Level V hearing 
loss for the left ear.

3.  From November 7, 2006 to March 24, 2009, the Veteran had 
Level III hearing loss for the right ear and Level VI hearing 
loss for the left ear.

4.  After March 24, 2009, the Veteran has shown Level VII 
hearing loss for the right ear and Level VI hearing loss for 
the left ear.


CONCLUSIONS OF LAW

1.  Prior to October 5, 2005, the criteria for a compensable 
disability rating for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic 
Code 6100 (2008).

2.  From October 5, 2005 to March 24, 2009, the criteria for 
a rating in excess of 10 percent for bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2008).

3.  After March 24, 2009, the criteria for a rating in excess 
of 30 percent for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic 
Code 6100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in November 2005 and 
March 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his higher rating 
claim; (2) informing him about the information and evidence 
the VA would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Furthermore, the March 2006 letter from the RO advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

As to his increased rating claims at issue, a content error 
exists in that the VCAA notices of record are not fully 
compliant with the U.S. Court of Appeals for Veterans Claims 
(Court) recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In Vasquez, the Court held that, at a 
minimum, a 38 U.S.C.A. § 5103(a) notice requires that the 
Secretary notify the claimant that, to substantiate such a 
claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Id. at 43-44.  Here, none of the VCAA notice letters of 
record were compliant with elements (1), and (2) listed above 
in Vazquez-Flores.  That is, these letters failed to notify 
him of the need to demonstrate the effect that worsening of 
his bilateral hearing loss has on the claimant's employment 
and daily life.  The RO also failed to notify the Veteran of 
the specific legal criteria necessary to substantiate a 
higher rating under Diagnostic Code 6100 and that this 
relevant Diagnostic Code would determine his disability 
rating.  Therefore, there is a content error present in the 
Veteran's VCAA notice.  

Although the notice letter provided did not address the 
notice mandated by Vazquez-Flores, the record reflects that 
this has not prejudiced the Veteran's ability to participate 
in his claim.  He was service connected for bilateral hearing 
loss in June 2001.  He applied for an increased rating in 
October 2005.  Since that time, the Veteran and his 
representative have consistently stated that the Veteran 
should be entitled to a higher rating, and provided 
statements as well as evidence to support that contention, 
such as private treatment records.  See the Veteran's claim 
of October 2005, submission including private treatment 
records of November 2005, submission including private 
treatment records of March 2006, VA Form 9 of June 2007, as 
well as the Informal Brief Of Appellant In Appealed Case 
dated in July 2009.  Thus, the record shows that the Veteran 
adequately understands the evidence necessary to for the VA 
to conclude that his bilateral hearing loss has increased in 
severity, and has taken the appropriate steps to do so.  
Furthermore, the Veteran was provided with the specific 
requirements for an increased rating for bilateral hearing 
loss in his June 2007 SOC; in addition, the rating decisions 
of January 2006, March 2006, December 2006, and April 2009, 
have all referenced Diagnostic Code 6100.  Futhermore, over 
the course of the appeal, the Veteran's claim has been 
readjudicated a total of six separate times, in each case the 
RO provided reasons and bases for the decision, providing the 
Veteran ample opportunity to participate in his case.  
Regardless of the lack of adequate Vazquez notice, the 
Veteran must establish prejudicial error in the timing or 
content of VCAA notice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  Neither the Veteran 
nor his representative have alleged or shown prejudice in the 
content or timing of VCAA notice in this case.  Further, to 
the extent prejudice could be argued, VA has shown that the 
Veteran has actual knowledge of the pertinent rating 
criteria.  As such, the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claim.  See, e.g., Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).  In short, the content error in the 
provision of the VCAA notice has not affected the essential 
fairness of the adjudication or otherwise frustrated the 
notice's intended purpose, and thus has not been prejudicial 
to the Veteran's claim.  

With regards to the timing of the VCAA notice related above, 
the Board sees that the RO did not provide the Veteran all 
necessary VCAA notice prior to initially adjudicating his 
claim in January 2006, the preferred sequence.  But in 
Pelegrini II, the Court clarified that in these situations 
the VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, the VA need only ensure 
that the Veteran receives (or has since received) content-
complying VCAA notice, followed by readjudication of his 
claim, such that the intended purpose of the notice is not 
frustrated and he is still provided proper due process.  Id. 
120.  In other words, he must be given an opportunity to 
participate effectively in the processing of his claim.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the 
final SSOC dated in April 2009.  Therefore, since the VA 
cured the timing error and because the Veteran did not 
challenge the sufficiency of his notice, the Board finds that 
the VA complied with its duty to notify.  In essence, the 
timing defect in the notices has been rectified by the latter 
readjudication.  

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  Over the course of the claim 
on appeal, the RO has secured relevant VA treatment records, 
and three VA medical examinations.  The Veteran has submitted 
personal statements, and private medical evidence.  The Board 
notes that in April 2006, the Veteran identified Dr. J.S., 
M.D., as having relevant treatment records for the Veteran's 
bilateral hearing loss.  However, records from Dr. J.S., were 
obtained and submitted by the Veteran, making further pursuit 
of such records unnecessary.  The Veteran has not provided 
authorization for the VA to obtain any additional private 
medical records not already of record, nor has he indicated 
that such records exist.  Therefore, the Board concludes that 
the duty to assist the Veteran in gathering information to 
advance his claim has been met.

Governing Laws for an Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The bilateral hearing loss issue on appeal arises from a 
claim for an increased rating received in October 2005.  
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  A recent decision of the Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed (in this case reaching 
back to October 2004) until VA makes a final decision on the 
claim.  See id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having worse hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

Prior to October 5, 2005, the Veteran's bilateral hearing 
loss was rated as noncompensable (0 percent disabling).  From 
October 5, 2005 to March 24, 2009, the Veteran's bilateral 
hearing loss was increased to 10 percent disabling.  As of 
March 24, 2009, the veteran's bilateral hearing loss was 
increased to 30 percent disabling.  Consequently, even though 
this is a Francisco situation, the RO has pre-staged the 
rating.  In this regard, the Board will consider whether to 
grant an increase for the time period where his bilateral 
hearing loss was rated as 0 percent disabling (the period 
prior to October 5, 2005), as well as the period when his 
bilateral hearing loss was rated as 10 percent disabling (the 
period from when he filed his increased rating claim to the 
period when he received the March 24, 2009 VA medical 
examination), as well as the time period from the point when 
his bilateral hearing loss began to be rated as 30 percent 
disabling (March 24, 2009 and thereafter).  



Analysis - Increased Rating for Bilateral Hearing Loss from 
the period 
prior to October 5, 2005

Prior to October 5, 2005 (the date of the Veteran's increased 
rating claim), the Veteran was service-connected for 
bilateral hearing loss at 0 percent under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Veteran currently seeks a rating 
in excess of 0 percent for the time period from prior to 
October 5, 2005.

Prior to October 5 2005, the only VA medical examination is 
from March 2001.  At that time, the Veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
55
70
75
LEFT

25
50
75
75

The average puretone threshold was 56.25 in the right ear and 
56.25 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 84 
percent in the left ear.  In this case, applying the results 
from the March 2001 examination to Table VI yields a Roman 
numeral value of I for the right ear and II for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's hearing loss is properly evaluated as 0 percent 
disabling, no higher than the rating assigned for this time 
period.  38 C.F.R. § 4.7.

The Board notes that the Veteran submitted two private 
treatment records dated in September 2000 and September 2005 
by Dr. J.S.  These records contain written records and a 
graphic representation of the Veteran's hearing loss at that 
time.  The graphic representations of the Veteran's puretone 
thresholds are provided without interpretation as to the 
exact puretone thresholds found.  Furthermore, the 
discrimination percentages are presented without an 
indication as to whether or not these were measured utilizing 
the Maryland CNC test required by 38 C.F.R. § 4.85.  As noted 
earlier, defective hearing is rated on the basis of a 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  As such, these test 
results are unclear, and thus, less probative in light of the 
specific requirements for measuring hearing impairment.  It 
is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  Owens v.  
Brown, 7 Vet. App. 429, 433 (1995).  Thus, the Board 
concludes that the Veteran's bilateral hearing loss is 
properly rated as 0 percent disabling for the period prior to 
October 5, 2005.

Analysis - Increased Rating for Bilateral Hearing Loss 
for the period of October 5, 2005 to March 24, 2009

The Veteran was service-connected for bilateral hearing loss 
at 10 percent under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
as of October 5, 2005 (the date of the Veteran's claim for an 
increased rating).  This rating remained in effect from 
October 5, 2005 to March 24, 2009.  The Veteran currently 
seeks a rating in excess of 10 percent for that time period.

In connection with his October 2005 claim, the Veteran was 
provided a VA audiology examination in November 2005.  At 
that time, his puretone thresholds, in decibels, were as 
follows:




HERTZ 




1000
2000
3000
4000
RIGHT

40
60
75
80
LEFT

45
55
75
80

The average puretone threshold was 63.75 in the right ear and 
63.75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 72 
percent in the left ear.  In this case, applying the results 
from the November 2005 examination to Table VI yields a Roman 
numeral value of III for the right ear and V for the left 
ear.  Applying these values to Table VII, the Board finds 
that the Veteran's hearing loss is properly evaluated as 10 
percent disabling, no higher than the rating assigned for 
this time period.  38 C.F.R. § 4.7.

The Veteran was later provided a VA audiology examination in 
November 2006.  At that time, his puretone thresholds, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

40
65
80
90
LEFT

50
65
75
80







The average puretone threshold was 68.75 in the right ear and 
67.5 in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 72 
percent in the left ear.  In this case, applying the results 
from the November 2006 examination to Table VI yields a Roman 
numeral value of III for the right ear and VI for the left 
ear.  This examination does show deterioration in the 
Veteran's hearing; however, applying these values to Table 
VII, the Board finds that the Veteran's hearing loss 
continued to be properly evaluated as 10 percent disabling, 
no higher than the rating assigned for this time period.  
38 C.F.R. § 4.7.

Therefore, the medical evidence of record for the period of 
October 5, 2005 to March 24, 2009 shows that the disability 
rating awarded for his levels of hearing loss properly 
resulted in a 10 percent disability rating for that period 
under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Despite the 
Veteran's credible complaints of worsening hearing loss 
during this period, defective hearing for VA purposes is 
based on a mechanical application of the rating criteria.  
See Lendenmann, 3 Vet. App. at 349 (1992).  Consequently, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the period of October 5, 2005 to March 24, 
2009 for the Veteran's bilateral hearing loss.  38 C.F.R. 
§ 4.3.  

 Analysis - Increased Rating for Bilateral Hearing Loss 
after March 24, 2009 

The Veteran was provided a VA audiology examination in March 
24, 2009.  At that time, his puretone thresholds, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

50
65
70
85
LEFT

55
65
65
75







The average puretone threshold was 67.5 in the right ear and 
65 in the left ear.  Speech audiometry revealed speech 
recognition ability of 64 percent in the right ear and 60 
percent in the left ear.  In this case, applying the results 
from the March 2009 examination to Table VI yields a Roman 
numeral value of VII for the right ear and VI for the left 
ear.  Applying these values to Table VII, the Board finds 
that the Veteran's hearing loss is properly evaluated as 30 
percent disabling, no higher than the rating assigned for the 
time period following March 24, 2009.  38 C.F.R. § 4.7.

Staged rating for Veteran's Bilateral Hearing Loss

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
further staged rating is appropriate.  Here, the Board finds 
that the 30 percent rating granted in this case is only 
effective from March 24, 2009, and the Veteran's 10 percent 
rating is only effective for the period from October 5, 2005 
to March 24, 2009, the periods where these particular levels 
of severity were found.  Otherwise, prior to October 5, 2005, 
the Veteran is only entitled to a 0 percent, or 
noncompensable, rating.  There is no basis to "stage" his 
ratings any further. 

Extra-Schedular Consideration

The Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The 
Veteran indicates that because of his hearing loss he has had 
to wear hearing aids.  See the Veteran's NOD dated February 
2006.  This is confirmed by the Veteran's VA medical 
treatment records relate a history of hearing aid usage 
dating back to August 2001.  Furthermore, at his VA medical 
examination of March 2009, the Veteran indicated that he has 
difficulty hearing when there is background noise and when he 
is in a group of people.  Therefore, in relation to the first 
step of the analysis laid out by the Court, the Board 
acknowledges that some of the manifestations of his hearing 
loss disability are not listed by the rating criteria.  Thun 
v. Peake, 22 Vet. App. 111, 115-116 (2008).  However, the 
record does not show any evidence that this disability 
interferes markedly with his ability to work, meaning above 
and beyond that contemplated by his separate schedular 
ratings.  See, 38 C.F.R. § 4.1 (indicating that, generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability); see 
also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In this regard, there 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalization or marked interference with 
employment, to suggest that the Veteran is not adequately 
compensated by the regular Rating Schedule.  Therefore, an 
extraschedular consideration is not appropriate for the 
Veteran's service-connected bilateral hearing loss at this 
time.


ORDER

A compensable disability rating for the Veteran's bilateral 
hearing loss prior to October 5, 2005 is denied.

A disability rating in excess of 10 percent for bilateral 
hearing loss for the period of October 5, 2005 to March 24, 
2009 is denied.

A disability rating in excess of 30 percent for bilateral 
hearing loss for the period beginning on March 24, 2009 is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


